DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boutnaru, USPN 2020/0065476, in view or Efremov et al., USPN 2017/0011220.
With regard to claims 1, 10, 13, 14, and 20, Boutnaru discloses a method for detecting vulnerable passwords (0001), the method including identifying a plurality of files in at least one storage device of an organization (0009, claim 4), for each respective file in the plurality of files determining a respective file type of the respective file (0009, 0027) and demographic of that file type (0027, 0030), parsing text in the respective file (0010, 0029, 0032), identifying, for the respective file, at least one demographic associated with the organization (0027), retrieving dictionaries and expressions specific to the at least one demographic (0027), determining, by a hardware processor, whether the text in the respective file includes a password using the retrieved dictionaries (0031), and in response to determining that the text includes the password, generating a security alert for an administrator of the storage device (0013), wherein the alert indicates vulnerability of the respective file (0046). Boutnaru does not disclose a database of vulnerable file types, but does disclose only parsing specific file types (0009, abstract). Efremov discloses a method of monitoring system files for vulnerabilities (0001) similar to that of Boutnaru, and further discloses maintaining a database of known vulnerabilities (0025), such as file types (0026). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to store the vulnerable file types of Boutnaru (0009, abstract), in a database as taught by Efremov for the motivation of improving the ease of management of the file types.
With regard to claims 2 and 15, Boutnaru in view of Efremov discloses the method of claim 1, as outlined above, and Boutnaru further discloses identifying the at least one demographic includes identifying a country of origin in the file language, and wherein the retrieved dictionaries and expressions are in a language associated with the country of origin (0022, 0027). Boutnaru does not disclose identifying a country of origin of a user account, but rather a language. The examiner takes official notice that different countries are likely to speak different languages. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to use country information to predict the language used in Boutnaru in view of Efremov for the motivation of improved security and vulnerability detection.
With regard to claims 3 and 16, Boutnaru in view of Efremov discloses the method of claim 1, as outlined above, and Boutnaru further discloses determining whether the text in the respective file includes the password is performed using dictionaries and expressions of a first language and determining whether different text in another respective file comprises a password is performed using dictionaries and expressions of a second language (0027, 0030).
With regard to claims 6, 7, and 19, Boutnaru in view of Efremov discloses the method of claim 1, as outlined above, and Boutnaru further discloses the file types include source program code, configuration files, log files, shell script and text files (abstarct, 0009, 0030, 0048), but does not mention logs in a registry tree, API keys, tokens, or cookies. The examiner takes official notice that these are well known data file types. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to add these file types to the dataset of Boutnaru in view of Efremov for the motivation of improved security and vulnerability detection.
With regard to claim 8, Boutnaru in view of Efremov discloses the method of claim 1, as outlined above, and Boutnaru further discloses determining whether at least one of a plurality of known passwords is present in the text (0010).
With regard to claim 9, Boutnaru in view of Efremov discloses the method of claim 1, as outlined above, and Boutnaru further discloses decrypting text and taking other action to predict if password anomalies are present (0031), but does not mention looking for known hashes. The examiner takes official notice that it is well known in the art to use password hashes as passwords. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to check for password hashes as anomalies in the method Boutnaru in view of Efremov for the motivation of improved security and vulnerability detection.
With regard to claim 11, Boutnaru in view of Efremov discloses the method of claim 1, as outlined above, but does not mention looking at file names. The examiner takes official notice that it is well known in the art to look at file names to find passwords. Support for this notice can be found in the supplied printing of spiceworks.com forum replies to a question from Horsley. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to check file names as password anomalies in the method Boutnaru in view of Efremov for the motivation of improved security and vulnerability detection.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boutnaru, in view or Efremov, in further view of Cristina et al., USPN 2021/0258151.
With regard to claim 12, Boutnaru in view of Efremov discloses the method of claim 1, as outlined above, but does not mention encrypting the file. Cristina discloses a method of monitoring a system for vulnerabilities (0047), similar to that of Boutnaru and Efremov, and further discloses encrypting data that is seen as risky (0073, 0074), and that using a public key is a possibility (0015). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the encryption protection of Cristina in the method Boutnaru in view of Efremov for the motivation of improved security after alert.
Allowable Subject Matter
Claims 4, 5, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Boutnaru in view of Efremov discloses the method of claim 1, as outlined above, and Boutnaru further discloses identifying the at least one demographic includes identifying a country of origin in the file language, and wherein the retrieved dictionaries and expressions are in a language associated with the country of origin (0022, 0027). Boutnaru does not disclose identifying a age or gender of the user. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to age or gender to predict the language used in Boutnaru in view of Efremov without the benefit of hindsight.
References Cited
Demopoulos et al., USPN 2005/0193429 discloses a method of monitoring network traffic for password data (0031), but is not seen as reading on the instant claims.
Caseiro, as found in the attached linkedin.com article, discloses a method of searching specific file types for passwords, but does not mention demographic information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434